                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

WILLIAM D. EDWARDS,                              )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )              No. 4:19-CV-1902 AGF
                                                 )
OFFICER PAUL C. ANDERSON, et al.,                )
                                                 )
               Defendant.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of William D. Edwards (registration no.

1017194), an inmate at Eastern Reception, Diagnostic and Correctional Center (“ERDCC”), for

leave to commence this action without payment of the required filing fee. For the reasons stated

below, the Court finds that plaintiff does not have sufficient funds to pay the entire filing fee and

will assess an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1). Furthermore, based

upon a review of the complaint, the Court finds that the complaint should be dismissed pursuant

to 28 U.S.C. § 1915(e)(2)(B).

                                      28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or

her prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10, until the filing fee is fully paid. Id.

        Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances.”). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                          28 U.S.C. § 1915(e)

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief against a defendant who is immune from such relief. An action

is frivolous if “it lacks an arguable basis in either law or in fact.” Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action is malicious when it is undertaken for the purpose of harassing

litigants and not for the purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F.

Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1059 (4th Cir. 1987).

        To determine whether an action fails to state a claim upon which relief can be granted,

the Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937,

1950-51 (2009). These include “legal conclusions” and “[t]hreadbare recitals of the elements of

a cause of action [that are] supported by mere conclusory statements.” Id. at 1949. Second, the

Court must determine whether the complaint states a plausible claim for relief. Id. at 1950-51.

This is a “context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 1950. The plaintiff is required to plead facts that show



                                                 -2-
more than the “mere possibility of misconduct.” Id. The Court must review the factual

allegations in the complaint “to determine if they plausibly suggest an entitlement to relief.” Id.

at 1951. When faced with alternative explanations for the alleged misconduct, the Court may

exercise its judgment in determining whether plaintiff’s proffered conclusion is the most

plausible or whether it is more likely that no misconduct occurred. Id. at 1950, 1951-52.

                                          The Complaint

       Plaintiff brings this complaint pursuant to 42 U.S.C § 1983 asserting violations of his

civil rights. He names St. Louis City Police Officer Paul C. Anderson and Chief John Morris as

defendants in this action. And he is suing defendants in their individual and official capacities.

       Plaintiff claims that in early July of 2014, he was driving his car along Woodson road in

the City of St. John when he noticed traffic moving slowly. He asserts that, after receiving a call

from his wife, he made a U-turn and proceeded back toward the City of St. Louis. Plaintiff

alleges that, as he approached Goodfellow Boulevard, Officer Anderson rammed into the back of

his car, forcing him to move into the path of North and South-bound traffic. Plaintiff states that

at this time, Champ Shawnte’s car collided into his read-side panel.

       Plaintiff alleges that defendant Anderson acted willfully and maliciously, and that these

acts resulted in plaintiff sustaining a broken pelvis and a broken fibula, requiring surgery.

Plaintiff asserts that Chief Morris should be held liable for defendant Anderson’s actions because

he was Anderson’s employer and responsible for his training.

       Plaintiff seeks $1.5 million in damages.

                                            Discussion

       Plaintiff’s claims are legally barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994),

and therefore subject to dismissal.




                                                -3-
       A review of Missouri.Case.Net shows that a complaint was filed against plaintiff in St.

Louis City Court relative to the events on July 6, 2014. State v. Edwards, No. 1422-CR02617

(22nd Judicial Circuit, St. Louis City Court).

       At that time, a warrant was issued for plaintiff’s arrest, and bond was set in an amount of

$50,000. The following charges were filed against plaintiff relative to the incident: two counts of

Assault in the Second Degree relating to his reckless driving; Armed Criminal Action; Driving

with a Revoked License; and Resisting Arrest/Fleeing. After a bench trial, plaintiff was found

guilty of each of the charges, and he was sentenced to thirty (30) years imprisonment in the

Missouri Department of Corrections. State v. Edwards, No. 1422-CR02617-01 (22nd Judicial

Circuit, St. Louis City Court). Plaintiff appealed the conviction and sentence, and the sentence

was affirmed on appeal. See Edwards v. State, No. ED104090 (Mo.Ct.App. 2017). The Court of

Appeals succinctly set forth the facts found at trial in its opinion:

       On July 5, 2105, Sergeant Paul Anderson (Sergeant Anderson) was working at a
       DWI checkpoint, where it was his task to locate any vehicles turning around or
       trying to avoid the checkpoint before reaching it. He saw a dark-colored Mercury
       turn around before reaching the checkpoint and then accelerate away from the
       checkpoint at a high rate of speed. Sergeant Anderson immediately pulled into the
       street behind the Mercury, activated his lights and sirens, and attempted to stop
       the vehicle. The driver of the Mercury, later identified to be Defendant, did not
       stop.

       Sergeant Anderson followed the Mercury and observed it go through a red light
       without stopping, traveling at speeds up to 70 miles per hour on a street with a
       speed limit of 30 miles per hour. After turning onto a different street, the Mercury
       reached speeds of 90 miles per hour and was crossing over the center lane of the
       road. Defendant drove the car through another red light while on the left side of
       the road. At one point, Defendant had to stop the Mercury due to traffic backed up
       at a red light. Sergeant Anderson pulled up behind the Mercury, exited the police
       vehicle, walked over to the Mercury, and attempted to take Defendant into
       custody. The driver's side door handle of the Mercury was locked, and Defendant
       continued trying to move the vehicle around traffic. The stoplight turned green
       and traffic started to flow again, so Sergeant Anderson returned to his police
       vehicle and continued following Defendant.

       As Sergeant Anderson was following Defendant eastbound at a speed of
       approximately 74 miles per hour, he saw Defendant go through a red light at an


                                                 -4-
       intersection without attempting to stop. Another vehicle came through the
       intersection from the south at the same time and collided with the Mercury.
       Defendant's vehicle spun to the north, up onto a sidewalk and into a yard, struck a
       tree, and became tangled with a fence. The other vehicle spun eastbound, rolled a
       bit south, and came to rest against the curb.

       Sergeant Anderson saw Defendant inside his vehicle trying to get out through the
       front passenger door. When Defendant saw Sergeant Anderson he tried to go back
       into the vehicle. Sergeant Anderson was able to put one handcuff on Defendant,
       and backup officers arrived and helped get Defendant out of the vehicle. Sergeant
       Anderson and some other officers went to the other vehicle and saw two women,
       neither of whom were moving. The driver, Pierra Hathaway (Hathaway), was
       hanging out of the driver's side door where the window was broken. Sergeant
       Anderson did not have any contact with the passenger, Shawnte Champ (Champ).

       Hathaway's mother, Maria Fonville (Fonville), testified at Defendant's trial that
       she received a call from the hospital that night regarding her daughter. Fonville
       went to the hospital and found Hathaway in a coma with a bolt driven into her
       brain. Hathaway was in a coma for three weeks, and her condition at the time of
       trial was that she had sustained a spinal cord injury and brain damage, leaving her
       with the cognitive ability of a 10-year-old. At the time of trial, Hathaway had to
       use a walker to get around, and she was no longer able to take care of her two
       children or provide any income for her family as she had previously. At trial,
       Champ testified that she was not able to remember the moment of impact, but she
       testified that she suffered a lacerated spleen, a broken wrist, a broken jaw, and
       head injuries because of the accident.

       Edwards v. State, No. ED104090 (Mo.Ct.App.2017).

       A prisoner may not recover damages in a § 1983 suit where the judgment would

necessarily imply the invalidity of his conviction, continued imprisonment, or sentence unless

the conviction or sentence is reversed, expunged, or called into question by issuance of a writ of

habeas corpus. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); Schafer v. Moore, 46 F.3d 43,

45 (8th Cir. 1995); Edwards v. Balisok, 520 U.S. 641, 648 (1997) (applying rule in § 1983 suit

seeking declaratory relief).

       As plaintiff has been found guilty of the crimes for which he is seeking damages in this

action, the Court must dismiss his case as barred by Heck.




                                              -5-
       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis [Doc.

#3] is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       An Order of Dismissal will accompany this Memorandum and Order.


       Dated this 14th day of February, 2020.



                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE




                                                -6-
